Exhibit 10.27

SUPPLEMENTAL EMPLOYMENT TERMS AGREEMENT

This Supplemental Employment Terms Agreement (this “Agreement”) is made by and
between              (the “Employee”) and California Micro Devices Corporation,
a Delaware corporation (the “Company”) (collectively the “Parties”) effective as
of November     , 2006.

BACKGROUND AND RECITALS

A. The Employee is currently employed by the Company as its             .

B. The Employee and the Company have entered into various agreements that affect
the terms and conditions of the relationship between the Parties, including
without limitation agreements concerning indemnification and intellectual
property and the Company’s Employee Handbook and policies concerning such
matters as insider trading and communications.

C. The Employee and the Company wish to continue their employment relationship
on these terms but wish to enter into this Agreement to re-affirm that their
employment relationship is at will, to specify when the Employee is entitled to
separation pay should the employment relationship cease, and to provide for
acceleration of Employee’s stock options in certain circumstances following an
acquisition of the Company..

AGREEMENT

Based upon the facts and premises contained in the above BACKGROUND AND RECITALS
and in consideration of the mutual promises below, and intending to be legally
bound, the Company and the Employee agree as follows:

 

1. Employment.

The Company shall continue to employ the Employee, and the Employee shall
continue to serve the Company as             . The Employee’s cash and equity
compensation for such services shall not change by virtue of this Agreement,
except as provided below in the event Employee’s employment terminates under
certain circumstances. The Employee’s employment is “at-will.” This means that
either the Employee or the Company may terminate the Employee’s employment at
any time, with or without cause and with or without notice.

 

2. Effect of Employment Termination.

Employee is a participant in the Company’s Executive Severance Program which
entitles Employee to receive certain payments in the event that Employee’s
employment is terminated by the Company without “Cause” or Employee resigns for
“Good Reason” as such terms are defined in such program. If the Employee’s
employment otherwise terminates, then the Company shall have no further payment
obligations to the Employee other than the payment of compensation earned though
the last day of employment.



--------------------------------------------------------------------------------

3. Option Acceleration Upon Certain Employment Terminations Following a Change
of Control.

If Employee’s Company stock options have been assumed by the successor
corporation to the Company in a Change of Control and within the twelve
(12) months following a Change of Control (as defined in Exhibit A) the
Employee’s employment has ceased in a manner such that Employee has been
determined eligible to receive benefits under the Company’s Executive Severance
Program, then for purposes only of determining the number of shares as to which
each of Employee’s assumed Company stock options are exercisable (vested),
Employee’s employment shall be deemed to have terminated              year(s)
subsequent to the actual date of employment termination. The terms and
conditions of such options, including method of exercise and expiration date,
shall govern, unimpacted by this Agreement.

In addition, if the Employee’s employment has ceased in a manner such that
Employee has been determined eligible to receive benefits under the Company’s
Executive Severance Program after the board of directors has approved either a
letter of intent or a term sheet to effect a transaction that would constitute a
Change in Control but before the closing of such transaction, and if such
closing occurs within four (4) months of such employment termination and if the
successor corporation to the Company assumes the Company’s stock options, then
the term of Employee’s option will be extended until sixty (60) days after such
closing (but not beyond ten (10) years from the grant date). During such time of
extension, Employee’s options shall be exercisable only for the incremental
shares they would have been exercisable for had Employee’s employment been
deemed to have been terminated              year(s) subsequent to the actual
date of employment termination.

 

4. Term.

This Agreement begins on the Effective Date and continues indefinitely.

 

5. Arbitration.

The Parties agree to arbitrate rather than litigate their disputes as provided
in Exhibit B.

 

6. Miscellaneous.

The Employee and the Company acknowledge and agree that the Company may require
an Employee to whom notice of termination is given to leave the Company premises
immediately, and may bar the Employee from unescorted access to the Company
premises, so as to enable the Company to secure Company and customer records and
preserve Company and customer trade secrets and proprietary information.

Upon termination of the Employee’s employment for any reason, the Employee shall
be deemed to have resigned voluntarily from all offices and other employment
positions held with the Company, if the Employee was serving in any such
capacities at the time of termination.

The Employee will cooperate with the Company in the winding up or transferring
to other employees of any pending work or projects. The Employee will also
cooperate with the Company in the defense of any action brought by any third
party against the Company that relates to Employee’s employment with the
Company.

Payments and benefits provided under this Agreement may taxable under the laws
of the United States and the State of California and will be subject to all
required withholdings and court ordered wage assignments and/or garnishments.

The invalidity or unenforceability of any provision(s) of this Agreement under
particular facts and circumstances will not affect the validity or
enforceability either of other provisions of this Agreement or, under other
facts and circumstances, of such provision(s). In addition, such provision(s)
will be reformed to be less restrictive if under such facts and circumstances
they would then be valid and enforceable.



--------------------------------------------------------------------------------

Notices shall be given to the parties at its executive office, in the case of
the Company, and at the address in the Company’s payroll records for the
Employee. Notices shall be in writing and deemed given when received in person
or one day after being sent by overnight or four days after being sent by
certified mail, return receipt requested. Any party may change its address by
giving notice to the other party of a new address in accordance with the
foregoing provisions.

Nothing in this Agreement shall limit the right of the officers, the Board of
Directors and the shareholders of Company to manage the business affairs of the
Company, including, without limitation, matters relating to personnel policies
and procedures benefits and conditions of work, or give to the Employee any
claim against Company with respect to any decision relating to the conduct of
the business of Company, so long as that decision is not made in breach of any
of the Company’s express or implied covenants or obligations under this
Agreement.

Previous agreements between the Parties that do not conflict with the terms of
this Agreement will remain valid and binding between the Parties. However, this
Agreement contains a complete statement of the agreements between the Parties
with respect to the matters it addresses and it supersedes and replaces any
prior understandings or agreements regarding those matters. To the extent that
the provisions of any other agreement conflict with or are inconsistent with the
provisions of this Agreement, the terms of this Agreement shall govern. This
Agreement may be modified or amended only in writing, signed by both Parties.

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

The terms and conditions of this Agreement shall inure to the benefit of and
shall be binding upon the successor to the Company, including following a Change
of Control, and upon the heirs, executors, administrators, and personal
representatives of the Employee following Employee’s death. Otherwise, this
Agreement may not be assigned by either of the Parties without the prior written
consent of the other Party but shall inure to the benefit or and be binding upon
any consented-to assignee.

In the event of any arbitration or other legal proceeding, the prevailing party
shall recover his or its reasonable attorneys’ fees, except expenses, and costs,
excluding arbitration fees.

The Employee hereby authorizes the Company to disclose this Agreement and his
responsibilities hereunder to any person or entity, including, without
limitation, future employers or clients, and to disclose this Agreement in
public filings with the SEC.

AUTHORIZED SIGNATURES

In order to bind themselves to this Supplemental Employment Terms Agreement, the
Employee and a duly authorized representative of the Company have signed their
names below on the dates indicated.



--------------------------------------------------------------------------------

The Employee

 

The Company

California Micro Devices Corporation

   

 

 

By

 

 

 

Signature

    Signature

Printed Name

 

 

 

Printed Name

 

 

Date Executed:

 

November     , 2006

 

Date Executed:

  November     , 2006



--------------------------------------------------------------------------------

Exhibit A

Definition CHANGE OF CONTROL shall mean (1) a merger of the Company into or with
another entity following which shareholders of the Company do not own a majority
of the voting securities of the surviving entity based on their Company shares,
(2) a sale of all or over eighty percent (80%) of the assets of the Company
following which the Company or shareholders of the Company (based on their
Company shares) do not own a majority of the voting securities of the surviving
entity, or (3) one or a series of integrated transactions occurring within a
twelve-month period which result in one or more third parties acting in concert
owning Company shares representing a majority of the votes represented by
outstanding Company shares.



--------------------------------------------------------------------------------

Exhibit B

Agreement Regarding Arbitration

This Agreement Regarding Arbitration is executed in conjunction with the Parties
execution of an Supplemental Employment Terms Agreement effective as of
November 9, 2006, and all terms used herein are as defined in that Agreement.
Except as prohibited by law, Parties to this Agreement Regarding Arbitration
agrees that, any claim, controversy or legal dispute between them or between the
Employee and any officer, director, shareholder, agent or employee of the
Company, each of whom is hereby designated a third party beneficiary of this
agreement regarding arbitration, (a “Dispute”) arising out of the Employee’s
employment or termination of such employment or any agreement or contract
between the Parties will be resolved through binding arbitration in Santa Clara
County, under the Arbitration Rules set forth in California Code of Civil
Procedure Section 1280 et seq., and pursuant to California law. This includes
any claims the Employee may make relating to alleged discrimination or
harassment during employment based on race, color, national origin, religion,
disability, age, gender or sexual orientation, any claims relating to
compensation (wages, bonuses, benefits, etc.) and any claims under federal
state, or local laws or regulations relating to terms and conditions of
employment. THE PARTIES UNDERSTAND THAT BY AGREEING TO ARBITRATE DISPUTES THEY
ARE WAIVING ANY RIGHT TO A JURY TRIAL. This Agreement Regarding Arbitration is
not intended to modify or limit the remedies available to either Party,
including the right to seek interim relief, such as injunction or attachment,
through judicial process, which will not be deemed a waiver of the right to
demand and obtain arbitration. Any Dispute that is not arbitrated, including any
judicial action to enforce this Agreement Regarding Arbitration will be
litigated exclusively in federal or California courts located in Santa Clara
County, California, and the parties hereby consent and submit to the
jurisdiction and venue of such courts.

 

Employee   California Micro Devices Corporation

 

  By  

 

Signature     Signature

 

   

 

Printed Name     Printed Name and Title